NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s amendments and arguments filed on 09 April 2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 12 has been cancelled.
Claims 1-11 and 13-20 are currently pending and considered below.

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Myers, Attorney of Record, on 23 April 2021.

The application has been amended as follows: 
Claim 1, lines 12-16, “wherein the respective receiving areas configured for the fingertips of the ring finger and the middle finger of the first set of five receiving areas are spaced closer together than the respective receiving areas configured for the little finger and the ring finger or the middle finger and the index finger or the index finger and the thumb of the first set of five receiving areas,” has been deleted, as this limitation is a duplicate of the limitation presented in lines 7-11 of claim 1

Claim 13, line 5, “the second set of the five receiving areas” has been amended to --the second set of five receiving areas--

Reasons for Allowance
Claims 1-11 and 13-20 are allowed in view of the above Examiner’s Amendments.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose an exercise disc for strengthening fingers of a hand in combination with all of the structural and functional limitations, and further comprising a disc body, an upper disc surface configured to receive a palm of the hand and comprising a first set of five receiving areas configured for simultaneous placement of respective fingertips of a little finger, a ring finger, a middle finger, an index finger, and a thumb of the hand, the respective receiving areas configured for the fingertips of the ring finger and the middle finger of the first set of five receiving areas being spaced closer together than the respective receiving areas configured for the little finger and the ring finger or the middle finger and the index finger or the index finger and the thumb of the first set of five receiving areas, wherein the exercise disc is configured to accommodate movement of each of the four fingers and the thumb of the hand between the first set of five receiving areas to a second set of five receiving areas on the upper disc surface, and wherein the exercise disc is configured to allow the fingertips to move freely between the first set of five receiving areas and the second set of five receiving areas on the upper disc surface.
The closest prior art of record includes Holgate (US Patent No. 7081032), Johnson et al. (US Patent No. 6228001), and Wells (US Publication No. 20060079380).
Holgate discloses an exercise disc in the form of a flying disc comprising a disc body that is configured to be gripped by a hand of a user, an upper disc surface comprising a plurality of contoured features configured for placement of respective fingers of a user, which can be separated into a first set of five contoured features and a second set of five contoured features. Holgate fails to teach the upper disc surface being configured to placement of a palm and the first set of five receiving areas being configured for simultaneous placement of respective fingertips of a little finger, a ring finger, a middle finger, an index finger, and a thumb of the hand of the user, as the configuration of the contoured features of Holgate would not accommodate simultaneous placement of fingertips for each of the four fingers and the thumb.
Johnson et al. discloses a hand, wrist, and arm exercising device comprising a disc surrounding two central semi-spherical projections, the disc having an upper disc surface and comprising a plurality of finger-engaging apertures located circumferentially around the central semi-spherical projections, such that a user is capable of placing his/her fingers into respective apertures and stretching the disc to exercise the muscles of the hand, wrist, and arm. Johnson fails to teach the upper disc surface being configured for placement of a palm and comprising a first set of five receiving areas configured for simultaneous placement of respective fingertips of a little finger, a ring finger, a middle finger, an index finger, and a thumb of a hand of the user, or a second set of five receiving areas.
Wells discloses an exercise disc for improving grip strength in a hand of a user comprising a disc body and a upper disc surface that comprises a series of pockets for receiving fingers of the hand of the user, a groove, and a plurality of concave depressions for placement of the finger tips on one side of the disc body and placement of a thumb on an opposite side of the disc body. Wells fails to teach the upper disc surface being configured for placement of a palm and comprising a first set of five receiving areas configured for simultaneous placement of fingertips of a little finger, a ring finger, a middle finger, an index finger, and a thumb of the hand, or a second set of five receiving areas.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        

 /Megan Anderson/Primary Examiner, Art Unit 3784